Citation Nr: 1117458	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected chondromalacia patella of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee status post medial meniscectomy.

3.  Entitlement to an initial compensable evaluation for spondylosis of the lumbar spine.

4.  Entitlement to an initial compensable evaluation for right carpal tunnel syndrome.

5.  Entitlement to an initial compensable evaluation for left carpal tunnel syndrome.

6.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for residual scarring status post partial mastectomy and catheter insertion.

8.  Entitlement to an initial compensable evaluation for residuals of partial mastectomy of the right breast.

9.  Entitlement to an initial compensable evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to April 1984 and from August 1985 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before a Decision Review Officer (DRO) in September 2008.  A transcript of her hearing has been associated with the record.

The issue of entitlement to service connection for a right knee disability as well as the issues of entitlement to higher initial evaluations for the left knee disability, lumbar spine disability, carpal tunnel syndrome, plantar fasciitis, residuals of partial mastectomy of the right breast, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals scars associated with the Veteran's breast cancer include a 10 centimeter scar on the right breast and a 6 centimeter scar on the left breast; the scar of the right breast is productive of sensory impairment.

2.  Surgery for cancer of the right breast did not involve a significant alteration or size or form of the breast.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a post-operative scars of the right and left breasts have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.10 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

2.  The criteria for an initial compensable rating for residuals of partial mastectomy of the right breast have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.116, Diagnostic Code 7626 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in February 2006, prior to the initial adjudication of the Veteran's claim, discussed the evidence necessary to establish service connection.  The Veteran was told how VA would assist her in obtaining relevant evidence.  

In June 2008 the Veteran was advised of the manner in which VA determines disability evaluations and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

Moreover, the Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

With respect to VA's duty to assist, the Board notes that VA examinations have been carried out.  The Board finds that the examinations were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate her claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2010).  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, it finds that the disability has not significantly changed and that a uniform rating is appropriate.

Service treatment records reflect that the Veteran was diagnosed with infiltrating ductal carcinoma of the right breast and underwent right lumpectomy and node dissection in November 2002, followed by chemotherapy and radiation.  Her treatment also included placement of a subcutaneous central venous access device.  On examination in August 2003 a right lumpectomy scar was noted.  The Veteran underwent removal of the vascular device in September 2003.  

On VA examination in February 2006, the Veteran's history was reviewed.  The examiner identified a 10 centimeter surgical scar on the Veteran's lateral right breast and a 6 centimeter surgical scar on her left breast from the insertion catheter.  In an August clarification, the examiner indicated that the scars were not tender, ulcerated, or adhered to underlying tissue.  He also noted that there was no exfoliation, crusting, induration, abnormal texture, tissue loss, inflexibility, hyperpigmentation, or limitation of motion.

An additional VA examination was conducted in December 2006.  The Veteran's history was reviewed.  The examiner identified a 10x1 centimeter scar across the right breast in the upper-outer quadrant.  He noted that the scar was flat, superficial, and nonadherent.  There were no keloid changes or associated functional limitation.  There was no scar dehiscence.  There was no alteration of the size and form of the breast tissue.  The Veteran reported loss of sensation with respect to touch and temperature in a 15 centimeter radius around the scar in the axillae on the breast area.  

In an August 2007 statement, the Veteran discussed symptoms she felt were residuals of her breast cancer treatment, to include numbness and lymphedema.  

	Residual Scars

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed her claim for service connection in February 2006.  Therefore, the schedular criteria in effect prior to the October 2008 revisions are applicable.

The Veteran's service connected residual scars are currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  This criteria provides a 10 percent evaluation for scars which are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.  

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as in two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separated rated and combined in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As noted, the current 10 percent evaluation contemplates a superficial scar that is painful on examination.  Here, there is evidence that the right breast scar includes sensory symptoms and that the RO granted a 10 percent evaluation based on those symptoms.  There is no evidence of such symptoms related to the left breast scar.  Moreover, there is no indication in the record of underlying tissue damage that might provide for evaluation pursuant to Diagnostic Code 7801; rather examination has specifically indicated that there is no underlying tissue damage.  The breast scars do not cover an area of 929 square centimeters.  As such, evaluation under Diagnostic Code 7802 is not warranted.  Finally, there is no indication that the scars are unstable.  Accordingly, evaluation pursuant to Diagnostic Code 7803 is also unwarranted.  

The Board further notes that evaluations for scars may be based upon impairment of function of the affected part.  However, in this case the Veteran is also receiving a separate a rating for residuals of partial mastectomy to the right breast pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7626.  Thus, evaluating functional impairment of this area due to scars, even if extant, would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  Consequently, the Board finds that the residual scars are appropriately rated as 10 percent disabling.

The Board has considered the Veteran's arguments with respect to this disability, and acknowledges that she is competent to report her symptoms and their perceived severity.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates an evaluation in excess of that currently assigned is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	Residuals of Partial Mastectomy

The Veteran claims that she has residuals of her in-service cancer treatment that are not contemplated by the current evaluation.  In that regard, she stated in August 2007 that she had lymphedema of the right arm, and that she experiences numbness under her right arm and across her breast.  The Board has considered her subjective complaints; however, the Board finds that such is contemplated by the 10 percent evaluation for residual scars, as discussed above.

Breast surgery is rated under 38 C.F.R. § 4.116, Diagnostic Code 7626.  A noncompensable rating is warranted following a wide local excision without significant alteration of size or form of one breast.  A 30 percent rating is warranted following simple mastectomy or wide local excision of one breast with significant alteration of size or form.

A simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but the lymph nodes and muscles are left intact.  38 C.F.R. § 4.116, Diagnostic Code 7626, Note 3.  A wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.  38 C.F.R. § 4.116, Diagnostic Code 7626, Note 4.

In this case, the evidence shows that in service, the Veteran was diagnosed with carcinoma of the right breast for which she underwent lumpectomy.  There is no competent evidence of record demonstrating that she underwent simple mastectomy.

The evidence also shows that the lumpectomy resulted in no significant alteration of size or form of her left breast after the surgery.  In that regard, the Board observes that the December 2006 VA examiner noted that there was no alteration in the size and form of the breast tissue.  Therefore, an initial compensable rating is not warranted.  

The Board notes that the Veteran is competent to report that her disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107(b); Ortiz; Gilbert.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residual scarring status post partial mastectomy and catheter insertion is denied.

Entitlement to an initial compensable evaluation for residuals of partial mastectomy of the right breast is denied.


REMAND

	Service Connection for Right Knee Disability

The Veteran seeks service connection for a right knee disability, on a direct and secondary basis.  Service treatment records do show complaints referable to the Veteran's right knee.  In June 1994 she reported bilateral knee pain with running; retropatellar pain syndrome was assessed.  The same assessment was made in February 1995.  

At her September 2008 hearing, the Veteran reported that she had complained of right knee pain in 1995 and that she had been experiencing symptoms from 1995 to the present.  

Reports of VA examinations in February 2006 and May 2008 note a clinically normal right knee.  The May 2008 examiner specifically identified the dates of evidence he considered in concluding that there was no impairment of the Veteran's right knee.  Significantly, these dates do not coincide with some pertinent private medical records dated in May 2007.  Specifically, a May 16, 2007 MRI report indicates an impression of probable complete chronic midsubstance anterior cruciate tear; complex tearing of the posterior horn and body of the medial meniscus; moderate joint effusion, prominent lateral patellar plica, and mild synovitis; and mild cartilage thinning of the patellar apex.  In essence, the VA examiners' conclusions that the Veteran's right knee is clinically normal are in conflict with the May 2007 MRI report.  As the May 2008 examiner did not address the MRI findings, the examination report is insufficient for the purpose of determining whether any current right knee disability is related to either service or to the service-connected left knee disability.

Ratings

	Left Knee

The Veteran was most recently afforded a VA examination of her left knee in February 2006.  Since then she has undergone arthroscopic surgery in July 2007.  The current level of disability is unclear.  Accordingly, the Veteran should be afforded a current examination.

	Lumbar Spine, Carpal Tunnel Syndrome, and Plantar Fasciitis

In an August 2007 statement, the Veteran indicated that her back disability caused constant pain, muscle spasm, and loss of sleep.  She noted that she had shooting pain in both hips and legs.  She also noted that her primary care provider had given her wrist braces for her carpal tunnel syndrome, and that she had pain and swelling in addition to trouble grasping and gripping.  Regarding her bilateral plantar fasciitis, she noted that he had constant flare-ups and sharp pains in her heels.    

In the March 2011 informal hearing presentation, the Veteran's representative stated that these disabilities had worsened.  

The Board observes that the Veteran has not been afforded a VA examination since February 2006, prior to her retirement from service.  In light of the allegations of worsening and indication that the Veteran has received treatment for these disabilities, the Board concludes that additional development is in order.  Specifically, the Veteran should be asked to identify sources of treatment so that records may be sought, and she should be afforded a current VA examination.

	Allergic Rhinitis
	 
In her August 2007 statement, the Veteran related that she was prescribed medication for her rhinitis and that she had associated headaches four to five times per week.  She also indicated that she had undergone an MRI.  Current treatment records are not associated with the claims file.  Moreover, in light of evidence suggesting worsening of this disability, a current examination is necessary.

Based on the above discussion, the Board concludes that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify all VA and non-VA treatment providers for her knee disabilities, lumbar spine disability, carpal tunnel syndrome, and plantar fasciitis.  

The Veteran should complete a release for any private treatment records identified by her prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Following completion of Number 1 above, schedule the Veteran for a VA examination to determine the etiology of any currently present right knee disability and the current severity of her service-connected left knee disability, lumbar spine disability, carpal tunnel syndrome, and bilateral plantar fasciitis.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should address the questions below.

Right Knee
The examiner should identify any currently present disability of the right knee.  The examiner should be requested to specifically address the findings contained in the May 2007 MRI report.   Further, with respect to any currently present right knee findings, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service or is otherwise related (caused or aggravated) by the service-connected left knee disability or any other service-connected disability(ies).

Left Knee
The examiner should identify all currently present left knee symptoms and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should indicate whether there is dislocated cartilage with episodes of locking pain and effusion into the joint.  The examiner should also indicate whether there is instability of the left knee and if so, its severity.  

Lumbar Spine
The examiner should identify all currently present left knee symptoms and their severity.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should specifically address whether there are associated neurological symptoms related to the Veteran's lumbar spine disability, and if so, the nerves affected.  Any paralysis, neuritis, or neuralgia should be characterized as mild, moderate or severe.

If intervertebral disc syndrome is identified, the examiner should indicate whether such is productive of incapacitating episodes.  If incapacitating episodes are identified, the examiner should state their frequency.

Carpal Tunnel Syndrome
The examiner should identify all current manifestations of the Veteran's bilateral carpal tunnel syndrome.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should also identify associated neurological symptoms and their severity.  Any associated incomplete nerve paralysis, neuritis, or neuralgia should be characterized as mild, moderate, or severe for each upper extremity.  

Plantar Fasciitis 
The examiner should identify all current manifestations of the Veteran's bilateral plantar fasciitis.  The results of range of motion testing should be reported.  Specifically, the examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

The examiner should characterize the impairment caused by the Veteran's bilateral plantar fasciitis as mild, moderate, or severe disability of the feet.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Following completion of Number 1 above, schedule the Veteran for a VA examination to determine the current severity of her allergic rhinitis.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

All indicated testing should be carried out and the results recited in the examination report.

The examiner should indicate whether the Veteran's allergic rhinitis is characterized by greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side; or whether there are polyps.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


